Title: From George Washington to George Read, 26 February 1778
From: Washington, George
To: Read, George



Sir
Head Quarters Valley Forge 26th Feby 1778

Capt. Lee and several Officers who are sent to apprehend Deserters inform me that there are numbers of disaffected Persons in your State,

who make a practice of harbouring those people. They are encouraged to do this, knowing there is at present no law to punish this crime, which is most pernicious to the Service. I have for this Reason taken the liberty to address the Legislature of your State through you, and I hope you will use your influence with them to endeavour to procure a law adequate to the remedy of this abuse. The necessity is so evident that I trust they will not hesitate to do it. If such a law can be procured, it will add much to the utility of it to have it done speedily, because Officers are now waiting who would carry it immediately into execution and the Men brought into the Feild by the opening of the Campaign. I am informed that there are not less than three hundred deserters in your three Counties. I hope you will afford Capt. Lee all necessary assistance, and countenance in the execution of the Business which he is upon, in doing which you will render essential Service to the public Cause and confer an obligation upon Sir Yr most obt Servt.
